Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Jaeyoun Kim on May 21, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “composition for use” (line 1) to “composition suitable for use”; and insert the clause “, and wherein the suitability for use is determined by maintaining mucosal elevation with a consistent height even 30 min after submucosal injection” immediately after the recitation “(w/v)” (last line).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/24/2021 has been entered. Claims 3 and 5 are cancelled. Claims 1, 2, 4, and 6 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/KR2018/006617 06/11/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0073128 06/12/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign 

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 4 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 11/25/2020, is withdrawn in view of amended claims.
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 11/25/2020, is withdrawn in view of amended claim 1 and cancelled claims 3 and 5. Claims 2, 4, and 6 depend from claim 1.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Magdassi et al. in view of Boers et al. and Higuita-Castro et al., as set forth on pages 5-8 of the Non-Final Rejection mailed on 11/25/2020, is withdrawn in view of amended claim 1 and cancelled claims 3 and 5. Claims 2, 4, and 6 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2, 4, and 6, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to a submucosal injectable pharmaceutical liquid composition suitable for use in endoscopic mucosa! resection or endoscopic submucosal dissection in medical applications, comprising an alginic acid sodium salt having a weight average molecular weight of 100,000 to 150,000 and a colloidal polysaccharide that comprises a pectic substance or a pharmaceutically acceptable salt thereof, wherein  Magdassi et al. (US Patent Application Publication No. 2005/0208134, published on September 22, 2005) disclosed a polymeric delivery system delivering stable amounts of the active compound for prolonged time periods, preferably within specific location in the body. Variations in the volume of the polymeric matrix provide flexibility in the amount of the bioactive compound released per time period, and the total duration of compound release. The bioactive compound is entrapped within the core water-in-oil emulsion phase of the beads, while the external shell of the beads comprises a biocompatible polymeric matrix. The biocompatible polymeric bead matrix may be any natural or synthetic biocompatible hydrophilic polymers, including alginates, polyacrylic acid salts, carboxymethyl cellulose, dextran sulfate, heparin, carboxy carrageenan, pectin, carboxy pectin. The delivery system is implanted directly to the site of action, preferably via a minimally invasive surgical procedure. For example, the system may be implanted subcutaneously or may be implanted in any body cavity via laparoscopy, or endoscopy. The beads may be administered subcutaneously by injection using appropriate syringes. In yet another embodiment, the system may be implanted in a cavity formed during a surgical procedure, such as surgery for the removal of a malignant tissue (page 9/13, [0045]; page 7/13, [0016]; pages 10/13 to 11/13, [0062 and 0063]). Boers et al. (US Patent Application Publication No. 2010/000993, published on January 14, 2010) disclosed a shelf-stable liquid composition comprising a combination of: i) 0.05-5.0 wt% of high methoxylated (HM) pectin; ii) 0.1-5.0 wt% of alginate; and iii) 50-99 wt% of water; having a pH of greater than 3.6 and below 5.0, wherein the viscosity of the liquid composition is within the range of 0.003-1.0 Pa·s (= 3-1000 cps) at a shear rate of 10 s-1 and a temperature of 20° C. Compositions are typically prepared by blending, emulsifying, dispersing, or extruding (pages 6/13 to 7/13, [0035 and 0038]; page 11/13, [0090]). HM pectins are used in combination with alginates. They are capable of forming a sufficiently rigid matrix at a pH found in the stomach of a normal human, typically a pH of below 3.5. Pectins are typically utilized in the food industry. Recently, pectins have been utilized in the areas of medical device and drug delivery. The liquid composition preferably contains 0.08-2.5 wt. %, preferably 0.1-1.0 wt. %, more preferably 0.2-0.8 wt. % of HM pectin based on the total weight of the liquid composition. The viscosity of alginate depends mainly upon the molecular size. The average molecular weight of the alginate ranges from 100-400 kDa. The liquid composition preferably contains alginate in an amount within the range of 0.1-2.5 wt%, more preferably within the range of 0.2-1.5 wt%, still more preferably within the range of 0.4-1.0 wt %, based on the total weight of the composition. The present shelf-stable liquid compositions have a pH of more than 3.8, preferably more than 3.85, more preferably more than 3.9, most preferably more than 4.0. The mechanical properties of the pectin alginate mixed gels depend on the pectin-to-alginate ratio, the mannuronic acid and guluronic acid ratio of the alginate and the DM of the pectin. The ratio of pectin to alginate is within the range of 0.1-10, more preferably, within the range of 0.1-5, still more preferably within the range of 0.2-1.0, most preferably within the range of 0.3-0.8 (page 8/13, [0045, 0048, and 0049]; page 9/13, [0055, 0056, and 0059-0061]). Higuita-Castro et al. (INDUSTRIAL BIOTECHNOLOGY 8(6):365-371, 2012) disclosed Rheological Evaluation of Gels Produced Using Different Alginate-Pectin Concentrations and Types of Pectins: 
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
. Biodegradable polymeric microparticles have been successfully studied as delivery vehicles for emulsion-solvent evaporation (page 370, Table 2; page 365, right col., para. 1). The Table 2 shows that the initial gel time linearly increases in 70:30 (= 2.3:1), 80:20 (= 4:1), and 90:10 (=9:1) compared with 50:50 (= 1:1) and 60:40 (= 1.5:1) alginate-pectin ratio. The gel strength reaches the peak at 80:20 and decreases in 90:10 compared with 50:50, 60:40, or 70:30 alginate-pectin ratio. However, the references did not teach or suggest the limitation “the suitability for use is determined by maintaining mucosal elevation with a consistent height even 30 min after submucosal injection”, required by claim 1 and supported by Fig. 3 and Table 1 of the specification, in which the measurement of consistent height is maintained (Examples 1 and 2) even 30 min after submucosal injection. 
    PNG
    media_image2.png
    391
    615
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Conclusion
Claims 1, 2, 4, and 6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623